UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust, 2009 Commission File Number 00-1427645 Ore-More Resources Inc. (Translation of registrant’s name into English) 1530 9th Avenue S.E. Calgary, Alberta, T2G 0T7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F.
